                           Case 1:21-cr-00355-RBW Document 12 Filed 02/23/21 Page 1 of 1

 AO 442 (Rev. 11111) Arrest Warrant




                                                    UNITED STATES DISTRICT COURT
                                                                                 for the

                                                                       District of Columbia

                       United States of America
                                            v.                                       )
                                                                                            CgS~~1 :21-mj-00247
                                                                                     )
          Lori Ann Vinson (AKA: Lori Ann Utley)
                                                                                     )      Assigned to: Judge Meriweather, Robin M
                                                                                     )      Assign Date: 2/22/2021
                                                                                     )      Description: COMPLAINT W/ARREST WARRANT
                                                                                     )
                                    Defendant


                                                                   ARREST WARRANT
To:         Any authorized law enforcement officer


        YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                            Lori Ann Vinson (AKA' Lori Ann Utley)
(name of person to be amsted)
who is accused of an offense or violation based on the following document filed with the court:

o    Indictment                 o     Superseding Indictment            a Information            a   Superseding Information              •      Complaint
o    Probation Violation Petition                      o   Supervised Release Violation Petition              o Violation    Notice       0 Order of the Court
This offense is briefly described as follows:

18 U.S.C. § 17S2(a)(I)- Knowingly Entering or Remaining in any Restricted Building or Grounds
18 U.S.C. § 1752(a)(2)- Disorderly Conduct Which Impedes the Conduct of Government Business
40 U.S.C. § 5104(e)(2)(D)- Disruptive Conduct in the Capitol Buildings
40 U.S.C. § 5104(e)(2)(G)-                       Parading, Demonstrating,     or Picketing in the Capitol Buildings

                                                                                                                              Robin M. Meriweather
Date: _--->o""2'-"'/2""2/""'2~02"'_'1'___                                                                                     2021.02.2211 :51:21 -05'00'
                                                                                                              Issuing officer's Signature

City and state:          ______ ~~~a=s=h=m·=~~~D~.=C~. _                                     Robin M. Meriweather,           U.S. Magistrate Judge
                                                                                                                Printed name and title


                                                                              Return

           This warrant was received on (date)                2/&2 /2       ()1..I       , and the person   was arrested on    (date)    L /2. J / 1(1'2. I
at (city and state) OMII S64 HI) k'l

Date: ~      I'l.J/Zo<- ,
                                                                                                             Arresting officer's signature


                                                                                         Mic.lltu.-/        I3r~f#\         Ef3I/        .rl.l
                                                                                                               Printed name and title
